DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7 and Pg. 8, filed 13 December 2021, with respect to Claim 1 have been fully considered and are persuasive.  The 102 rejection of 27 September 2021 has been withdrawn. 

Applicant's arguments filed 13 December, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 23, Applicant’s arguments are cited “No reasonable interpretation allows for the top surface 135 of the base portion 131 to be part of the angled scrubbing surface 165.  Thus it is impossible for a low portion of one angled scrubbing surface 165 of one cleansing member 160 to be adjacent a high portion of another angled scrubbing surface 165 of a second cleansing member 160.” have been fully considered but are not persuasive.  Upon further review and consideration, examiner respectfully maintains that reference Lee (2013/0255017) still meets the limitations of claim 23 as set forth in the 102 rejection below.  Applicant’s claim language states “wherein the low point of each of the plurality of sloped portions is adjacent to the high point of another one of the plurality of sloped portions”.  Examiner interprets the broadest reasonable interpretation of “adjacent to” as near or close to.  Therefore, one of ordinary skill in the art would be able to interpret the low point of one of the sloped portions 
Regarding Claim 31, Applicant’s arguments are cited “However nowhere is it taught that the bristles would be used at the exclusion of the scrubbing elements 130. As clear from the disclosure of Lee, the use of scrubbing element 130 is essential to achieve the scrubbing action that bristles alone cannot deliver.” have been fully considered but are not persuasive.  Upon further review and consideration, examiner respectfully maintains that reference Lee in view of Jimenez still meets the limitations of claim 31 as set forth in the 103 rejection below.  As seen in figure 2 of Jimenez, there are conical tufts (130, 150, 160, & 170) formed of bristles [0026].  Jimenez further teaches various materials its tooth scrubbing elements can be consisted of such as rubber bristles or various elastomeric bristles [0026].  Therefore, one of ordinary skill in the art would be able to configure the elastomeric conical tooth cleaning element, as taught by Lee, with the bristle conical tufts, as taught by Jimenez, by simple substitution to obtain the same predictable result of cleaning the surface of teeth.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 23-25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (2013/0244017, “Lee”).
Regarding Claim 23, Lee teaches an oral care implement (Ref. 100, [0024], Fig. 1) comprising:
a head (Ref. 102, [0024], Fig. 2) having a front surface (Ref. 104, [0026], Fig. 2);
a plurality of cleaning elements (Ref. 120, [0027], Fig. 1) extending from the front surface of the head, the plurality of cleaning elements comprising:
at least one cleaning component (Ref. 133, 10029], Fig. 6) comprising an inner surface that defines a cavity (Ref. 136, [0029], Fig. 6) and a distal end having a plurality of sloped portions (Ref. 165, [0039], Fig. 7), each of the sloped portions (Ref. 165, [0039], Fig. 7) extending from a low point to a high point (Figure below); and
wherein the low point of each of the plurality of sloped portions is adjacent to the high point of another one of the plurality of sloped portions (examiner interprets adjacent as near as described in response to amendments below, See annotated figure 6 below).

    PNG
    media_image3.png
    565
    712
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    401
    687
    media_image4.png
    Greyscale


Regarding Claim 24, Lee teaches the limitations of claim 23, as described above, and further teaches wherein the plurality of sloped portions (Ref. 165, [0039], Fig. 7) comprises a first sloped portion, a second sloped portion, and a third sloped portion (See figure above), the high point of the first sloped portion being adjacent to the low point of the second sloped portion, the high point of the second sloped portion being adjacent to the low point of the third sloped portion, and the high point of the third sloped portion being adjacent to the low point of the first sloped portion (See Figure Above).

Regarding Claim 25, Lee teaches the limitations of claim 24, as described above, and further teaches wherein the first sloped portion (Ref. 165, Fig. 6, See figure below for first section) of the distal end of the at least one cleaning component lies on a first plane (see figure below), the second sloped portion (Ref. 165, Fig. 6, See figure below for second section) of the distal end of .

    PNG
    media_image5.png
    590
    748
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jimenez (2017/0347786, "Jimenez 2017").
Regarding Claim 26, Lee teaches the limitations of claim 1, as described above, but fails to teach a plurality of tuft holes wherein at least one annular cleaning component are disposed within the same tuft hole. 
Jimenez 2017 teaches wherein the head comprises a plurality of tuft holes (Ref. 121,
[0037], Fig. 4) formed into the front surface, and wherein the at least one cleaning component comprises a plurality of bristles that are disposed within the same tuft hole (Ref. 130, [0037], Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify head of the oral cleaning implement, as taught by Lee, with tuft holes that allow cleaning components to be disposed within the same hole, as taught by Jimenez 2017, to obtain the same function of mounting the bristles to the head.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of
Jimenez (WO 2016/105361, "Jimenez 2016").
Regarding Claim 27, Lee teaches the limitations of claim 23, as described above, but fails to teach one cleaning component has an annular shape and wherein the cavity has a conical shape with a transverse cross-sectional area that increases with increasing distance from the front surface of the head. Jimenez 2016 teaches an oral care implement with bristles and is considered analogous art because it is reasonable pertinent to the problem faced by inventor to effectively clean teeth.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic cleaning element, as taught by Lee, with a continuous bristle wall for the cleaning element, as taught by Jimenez 2016, by simple substitution to obtain the same function of cleaning teeth.

Regarding Claim 28, Lee teaches the limitations of claim 23, as described above, but fails to teach a continuous bristle wall that is free of gaps such that there is no direct line of sight though the cleaning component from the outside to inside.  Jimenez 2016 teaches an oral care implement with bristles and is considered analogous art because it is reasonable pertinent to the problem faced by inventor to effectively clean teeth.
Jimenez 2016 teaches wherein the at least one cleaning component forms a continuous bristle wall (Ref. 130, [0035], Fig. 1A) that is free of gaps such that there is no direct line of sight through the at least one cleaning component from an outer surface (Fig. 1A) of the at least one cleaning component to the inner surface of the at least one cleaning component (Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic cleaning element, as taught by .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0255017, "Lee") in view of Jimenez (WO 2016/105361, "Jimenez 2016").
Regarding Claim 31, Lee teaches a method of forming a cleaning component on a head of an oral care implement but fails to teach the cleaning component as bristles. Jimenez 2016 teaches an oral care implement with bristles and is considered analogous art because it is reasonable pertinent to the problem faced by inventor to effectively clean teeth. Lee in view of Jimenez 2016 teaches a method of forming a cleaning component (Lee, Ref. 100, [0024], Fig. 1) on a head of an oral care implement (Lee, Ref. 100, [0024], Fig. 1), the method comprising:
placing a first group of bristles (Jimenez 2016, Ref. 130, 150, and 160, [0036], Fig. 1A) on a front surface (Lee, Ref. 104, [0026], Fig. 2) of a head (Lee, Ref. 102, 10024], Fig. 2) of an oral care implement (Lee, Ref. 100, 10024], Fig. 1) the first group of bristles comprising a first distal end having a first low point (Lee, Ref. H1, [0040], See Figures below) and a first high point (Lee, Ref. 1-12, Fig. 6, [0040], See Figures below);
placing a second group adjacent to the first group of bristles, the second group of bristles (Jimenez 2016, Ref. 13, 150, and 160, [0036], Fig. 1A) comprising a second distal end having a second low point (Lee, Ref. H1, [0040], See figures below) and a second high point (Lee, Ref. H2, [0040], See figures below);
placing a third group in between the first and second groups of bristles, the third group of bristles (Jimenez 2016, Ref. 130, 150, and 160, [0036], Fig. 1A) comprising a third distal end having a third low point (Lee, Ref. H1, [0040], See figures below) and a third high point (Lee, Ref. H2, [0040], See figure below); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning elements, as taught by Lee, with a cavity with a conical shape, as taught by Jimenez 2016, to obtain the benefit of improving cleaning efficiency.

    PNG
    media_image3.png
    565
    712
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    383
    705
    media_image6.png
    Greyscale

Fig. 10, Lee

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Lee, the closest prior art of record, discloses the limitations of the claim in the rejection of claims 23-25, as described above, but Lee, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious that the plurality of arcuate portions continually increases from the first end to the second end, as particularly required by the claim, and in combination with the recited features of claim 1.

Claims 2, 3, 5, 8, 9, 11, 14-16, and 20 are allowable due to being dependent upon claim 1.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following: Jimenez (2011/0047736), Jimenez (2011/0146014), Hohlbein (7,143,462), and Hohlbein (2005/0210612), describes oral care implements with a head, front surface, and plurality of cleaning elements and is considered analogous art because it is reasonably pertinent to the problem to the problem faced by inventor to effectively clean teeth.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723